ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Fortis Networks, Inc.                         )      ASBCA Nos. 60285, 60286
                                              )                 60287,60288
                                              )
Under Contract No. N62473-12-C-4032           )

APPEARANCE FOR THE APPELLANT:                        David A. Rose, Esq.
                                                      Rose Consulting LLC
                                                      Valdosta, GA

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Timothy J. Cothrel, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 19 March 2018

                                                    (
                                                    /J~ [J''\ ~ -
                                                  DAYID D' ALESSANDRIS
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60285, 60286, 60287. 60288,
Appeals of Fortis Networks, Inc., rendered in conformance with the Board's Charter.

       Dated:




                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals